IN THE SUPREME COURT OF THE STATE OF DELAWARE

UNIVERSAL ENTERPRISE          §
GROUP, L.P., 617 NORTH        §   No. 540, 2013
SALISBURY BOULEVARD, LLC, §
176 FLATLANDS ROAD, LLC, 106 §    Court Below: Court of Chancery
CEDAR STREET, LLC, 102 WEST §     of the State of Delaware in C.A.
CENTRAL AVENUE, LLC, 326      §   No. 4948
EAST DOVER STREET, LLC        §
101 MAPLE AVENUE, LLC, 241    §
CYPRESS STREET, LLC, 28768    §
OCEAN GATEWAY HIGHWAY, §
LLC, 610 SNOW HILL ROAD, LLC, §
5318 SNOW HILL ROAD, LLC, 302 §
MAPLE AVENUE, LLC, 177 OLD §
CAMDEN ROAD, LLC, 111 SOUTH §
WEST STREET, LLC, 1272 SOUTH §
GOVERNORS AVE, LLC, 505       §
BRIDGEVILLE HIGHWAY, LLC, §
323 WEST STEIN HIGHWAY, LLC, §
100 S. MAIN STREET, LLC,      §
1104 SOUTH STATE STREET, LLC,§
133 SALISBURY ROAD, LLC,      §
UNIVERSAL DELAWARE, INC., §
and DANIEL SINGH a/k/a        §
DAMINDER S. BATRA,            §
                              §
      Plaintiffs Below,       §
      Appellants,             §
                              §
      v.                      §
                              §
DUNCAN PETROLEUM              §
CORPORATION and ROBERT M. §
DUNCAN,                       §
                              §
      Defendants Below,       §
      Appellees.              §
                          Submitted: July 9, 2014
                          Decided:   July 14, 2014

Before HOLLAND, BERGER and RIDGELY, Justices.

                                 ORDER

      This 14th day of July 2014, the Court, having considered this matter on

the briefs of the parties, oral argument, and supplemental briefing after remand,

has concluded that this appeal from a final judgment of the Chancery Court

should be affirmed on the basis of and for the reasons assigned by the Chancery

Court in its Memorandum Opinion dated July 1, 2013, Final Order dated

September 10, 2013, and Report to this Court dated April 29, 2014.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of

the Chancery Court be, and the same hereby is, AFFIRMED.

                                        BY THE COURT:

                                        /s/ Randy J. Holland
                                        Justice




                                       2